DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. Applicant argued that Byrnes et al. (US 5,083,725; hereinafter Byrnes) fails to disclose “an outer surface of the inner member being complementary to and dimensioned to contact an inner diameter of the outer member”. The Examiner respectfully disagrees. As shown below in Figure I, Byrnes discloses these limitations. For this reason Applicant’s argument has not been found persuasive. 

    PNG
    media_image1.png
    265
    605
    media_image1.png
    Greyscale

Fig. I. Byrnes, Fig. 1 (Annotated)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrnes et al. (US 5,083,725; hereinafter Byrnes).
Regarding claim 1, Byrnes (Fig. 1-4) discloses an spherical bearing (24) which extends from and connects to a deformable component (30 via 34 and 36) comprising: an outer member; and an inner member (32) pivotable relative to the outer member about an axis, an outer surface of the inner member (32) being complementary to and dimensioned to contact an inner diameter of the outer member, the inner member (32) having an opening formed therein that defines a plurality of coplanar contact surfaces (42) shaped to accommodate and contact the component (30), wherein the plurality of contact surfaces (42) are movable (via 28) to accommodate the deformation of the component (30-via 34 and 36)  positioned within the opening. Refer to Fig. II below.   

    PNG
    media_image1.png
    265
    605
    media_image1.png
    Greyscale

Fig. II. Byrnes, Fig. 1 (Annotated)
Regarding claim 2, Byrnes discloses the spherical bearing according to claim 1, wherein Byrnes (Fig. 2) further discloses that the inner member (32) comprises an elastomeric material (28).  
Regarding claim 3, Byrnes discloses the spherical bearing according to claim 1, wherein Byrnes (Fig. 1) further discloses that the outer member has a generally concave surface and the inner member (32) has a generally convex surface (outer surface of 32). Refer to Fig. II above. 
Regarding claim 5, Byrnes discloses the spherical bearing according to claim 1, wherein Byrnes (Fig. 1-2) further discloses that the inner member (32) includes at least one recessed area arranged between adjacent contact surfaces (42). Refer to Fig. III below. 

    PNG
    media_image2.png
    513
    627
    media_image2.png
    Greyscale

Fig. III. Byrnes, Fig. 2 (Annotated)
Regarding claim 11, Byrnes (Fig. 1-4) discloses a rotor system (Col. 1, lines 14-17) comprising: a rotationally stationary swashplate (16) pivotally mounted about a central pivot point defined along an axis of rotation via a spherical bearing (24); a rotational swashplate (12) which defines a rotor pitch control point (Col. 1, lines 7-12), said rotor pitch control point defined along an in-line plane which passes through said central pivot point; and a bearing system (Fig. 1) mounted between said rotationally stationary swashplate (16) and said rotational swashplate (12), said bearing system (Fig. 1) having a spherical bearing (24) for receiving deformable component (30, 34, 36), the spherical bearing (24) including: an outer member; and an inner member (32) complementary to the outer member such that the inner member (32) is pivotable relative to the outer member about an axis, an outer surface of the inner member (32) being complementary to and dimensioned to contact an inner diameter of the outer 

    PNG
    media_image3.png
    365
    500
    media_image3.png
    Greyscale

Fig. IV. Byrnes, Fig. 1 (Annotated)
Regarding claim 12, Byrnes discloses the rotor system according to claim 11, wherein Byrnes (Fig. 1 and 2) further discloses that the outer member has a generally concave surface and the inner member (32) has a generally convex surface (outer annular surface of 32). Refer to Fig. II above. 
Regarding claim 13, Byrnes discloses the rotor system according to claim 11, wherein Byrnes (Fig. 2) further discloses that the inner member (32) comprises an elastomeric material (28).  
Regarding claim 19, Byrnes discloses the rotor system according to claim 11, wherein Byrnes (Abstract) further discloses that the rotor system is a portion of an aircraft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrnes et al. (US 5,083,725; hereinafter Byrnes) in view of Pancotti (US 6,325,326).  
	Regarding claim 6, Byrnes discloses the spherical bearing according to claim 1, but fails to disclose a liner bonded to at least one of the plurality of contact surfaces of the inner member.  
	Pancotti (Abstract; Fig. 1 and 2) teaches a pitch control system for a helicopter which utilizes a movable spherical element (12). Pancotti (Col. 3, lines 21-34) teaches that the interfaces between the movable spherical element (12) and the inner casing (1) it interacts with are coated with an antifriction material (22), such as Teflon to help allow the surfaces to cooperate in a sliding manner. One having ordinary skill in the art would recognize that having an antifriction material such as Teflon positioned between the contact surfaces and the component could help protect these surfaces should any of the laminates (34, 36, and 28) of Byrnes fail and the two come into contact. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Byrnes by adding a layer of antifriction material, such 
	Regarding claim 7, Byrnes, as modified, discloses the spherical bearing according to claim 6, wherein Byrnes (Pancotti: Fig. 2), as modified, further discloses that the liner (22) comprises a resilient material (Col. 3, lines 21-34).  
	Regarding claim 8, Byrnes, as modified, discloses the spherical bearing according to claim 6, wherein Byrnes (Pancotti: Fig. 2), as modified, further discloses that the liner (22) comprises a Teflon wear surface (Col. 3, lines 21-34).  
	Regarding claim 9, Byrnes, as modified, discloses the spherical bearing according to claim 6, wherein Byrnes (Fig. 2), as modified, a compressible member (28) positioned within the recessed area between the inner member (32) and the liner (positioned on 42). Refer to Fig. I above. 
	Regarding claim 15, Byrnes discloses the rotor system according to claim 11, but fails to disclose a liner bonded to at least one of the plurality of contact surfaces of the inner member.  
	Pancotti (Abstract; Fig. 1 and 2) teaches a pitch control system for a helicopter which utilizes a movable spherical element (12). Pancotti (Col. 3, lines 21-34) teaches that the interfaces between the movable spherical element (12) and the inner casing (1) it interacts with are coated with an antifriction material (22), such as Teflon to help allow the surfaces to cooperate in a sliding manner. One having ordinary skill in the art would recognize that having an antifriction material such as Teflon positioned between the contact surfaces and the component could help protect these surfaces should any of the 
	Regarding claim 16, Byrnes, as modified, the rotor system according to claim 15, wherein Byrnes (Pancotti: Fig. 2), as modified, further discloses the liner (22) comprises a resilient material (Col. 3, lines 21-34).  
	Regarding claim 17, Byrnes, as modified, discloses the rotor system according to claim 15, Byrnes (Fig. 2), as modified, further discloses a compressible member (28) positioned within the recessed area between the inner member and the liner. Refer to Fig. I above. 

Allowable Subject Matter
Claim 4 is allowed.
Claims 10, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745